DETAILED ACTION
This action is responsive to the Application filed 2/11/2020.  
Accordingly, claims 1-20 are submitted for prosecution on merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	A) Claims 1, 12, 16 are rejected under 35 U.S.C. 101 because 
	the claimed invention is directed to a Judicial Exception without significantly more. The claim(s) recite(s) an Abstract Idea in the steps of identiying, selecting, mapping, determining, initiating, and receiving data about information on persona. 
	This Judicial Exception is not and cannot be integrated into a practical application because it does not fulfill the two-prong analysis as presented herein.
	Prong one:
	The system of claim 1, provides subsystem(s) to respectively perform steps of “identify” (a desire), “select” and “map” (intents), “determine” and “initiatd” (plan intents) and “receive” (feedback and state), which in all cannot categorize the subject matter thereof as different from a Judicial Exception such as a mental activity listed as one recognized form of Abstract Idea.
	More precisely, the acts as recited amount to those of a human activities in arranging or recording inter-humans, people behavior, data on social activities or relationships, including internal type of processes indicative of personal/human observation, evaluation, mental reception or recognition.
	Hence, the Abstract Idea identified above as instance of human activity or mental process falls under one of the enumerated groupings per MPEP § 2106.04(a)(2) by the Federal Court decisions. 
Prong two:
	Step 2A: As a whole the claim(s) 1, 12, 16 does/do not include additional elements that are sufficient to integrate the recited exception into a practical application of the exception. 
The mental or human activities as recited cannot be seen as putting the steps into a Practical Application that would clearly distinguish from examples of Abstract Ideas per the enumerated groupings by the Federal Court decisions, because of the following.
	Step 2B: the “additional elments” recited as 
	(Claim 1): “subsystem configured to”, “outcomes associated with set of intents”, “desire” “priority value” “subsets of intents”, “goals with outcomes matching …intents”, “set of plan elements”, “feedback and update … digital persona” cannot be construed as additional elements bearing sufficient details to elevate the mental activities into a well-structured HW/SW cooperation or algorithmic sequencing of a practical application.  That is, a subsystem to identify, select, map, determine, initiate, sense/receive and update can be no more that part of a ehumen capability to internally identify, select, map, determine, initiate, sense/receive and update information or feedback from a generic computer interface; whereas desire of, priority value, set of elements, goals or intents remain entities than can be formed internal to realms of a human process or mental processing.
	(Claim 12): “one or more processors to perform”, “desire”, “set of intents”, “priority value” “subsets of intents”, “goals with outcomes matching …intents”, “set of plan elements”, “feedback and update … digital persona” cannot be assembled into a HW/SW well-structured cooperation or algorithmic sequence of a industrial or practical application that can be expanded beyond the real of a human mental processsing, where use of a processor by a human cannot 
	(Claim 16): “computer readable medium”, “desire”, “set of intents”, “priority value” “subsets of intents”, “goals with outcomes matching …intents”, “set of plan elements”, “feedback and update … digital persona” cannot amount to sufficient teachings so as to render the above mental processes (even via use of a computer medium) to be externalized and interrelated to concrete entities organization and sequential setting of a  real-world application.
	Therefore, claims 1, 12, 16 are deemed non-patentable under the statute of 101 for not satisfying the two-prong analysis prescribed for a Judicial Excepton type infringement.
	B) Dependent claims 4-5 contains “additionl elements” such as “internal state” of persona fails to add significant more and render the Judicial Exception of the base claim such that it can be integrated meaningfully to a real-world/practical application.
	Dependent claim 9 for reciting “intents” associated with “outcomes” cannot be construed as insufficient so as to convert the Judicial Exception into a practical application.
	Dependents 11, 13 in terms of “determine data to perform a set of plan” does not add significant more of detailed and concrete implementations to transform the Judicial Exception towards state of a practical application.
	Dependent claim 17 in terms of storing state of digital persona or priority value, intents, set of plan elements provides no additional details beyond the very elements recited in the corresponding independent claim.
	Therefore, dependent claims 4-5, 9, 11, 13, 17 are deemed non-patentable for infringing upon a Judicial Exception statute.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Hall et al, USPubN: 2014/0096035 (herein Hall) in view of Shook et al, USPN: 9,720,707 (herein Shook), and Erhart et al, USPubN: 2012/0020471 (herein Erhart).
	As per claim 1, Hall discloses a system for determining autonomous actions of a digital persona for a subject, the system comprising:
 	a desire subsystem configured to identify a desire (wants and needs – para 0016; want category, user-stated level of importance – para 0104) of the digital persona (persona-type – para 0102-0103) based upon a priority value (level of importance for each category – Fig. 19-20; Fig. 8; user-specified wants & needs, user-stated level of importance – Fig.  21) of the desire determined using a state associated with the digital persona (from a Persona-type baseline - para 0154; baselines – para 0025; Fig. 7); 
	an intent subsystem configured to (Fig. 12) select, from a set of intents a subset of intents (goals and intentions … intrinsic to user experience … codified with every click… eliminating non-contextual clicks … based on stated intent … selected criteria or implicit clicks – para 0125 – Note1 : intrinsic action by content management system to eliminate non-contextual clicks while intrinsically automating codifying of user experience-related – i.e. goals and intentions - clicks reads on filtering of intents to selectively codify only clicks on contextual subset of intents ); 
	a goal-setting subsystem configured to map the subset of intents (ensuring human intent is captured to neural mapping – para 0127; Fig. 25; persona-type … filters … degree of relevancy to the user … Most Relevant or Relevant … displayed accordingy within 35 or 37 – para 0149) to one or more goals with outcomes (e.g. representation of those domains, ontology’s structure … structure and construct types … set at Class, Intention and Attribute … decision-ready results … facilitate machine-aided decisioning – para 0127) matching the outcomes set at Class, Intention and Attribute, decision-ready results, taxonomy being Classes and Attributes – para 0126-0127) of the subset of intents; 
	a planning subsystem configured to determine a set of plan elements (Fig. 3; para 0065-0072; Fig. 4A, 5A; Fig. 6; relevant products … intersection with user-stated goals – para 0095; Fig. 10) for achieving the one or more goals (para 0091-0092; neural network engine - para 00105-0106; decision aid … user-chosen goals … user addes or edits each decision aid – para 0051; domain results are weighted based on … satisfying user-specific goals – para 0052); 
	an action subsystem configured to initiate or perform the set of plan elements (neural network functions, MxN matrix, number of products, number of criteria (or goals) – para 0106-0112) ; and 
	a sensory subsystem configured to receive feedback and update (“How satisfied are yoluwith this page/product?” … Save and Share are tools for user’s benefit … by-product of the tools is input for Persona-types therefore triggering update to the neural network engine and to data analytics … capturing the user’s interest in flagged products - para 0102; para 0128; decision aids have received updates – para 0155) the state (Note2: outcome from Agent intelligence intersection of Product/Goals and neural network execution as feedback causing update to input/output setting reads on update to state data associated with digital persona information like intents and goals underlying input to the execution) associated with the digital persona. 
	A) Hall does not explicitly disclose intent subsystem selection in terms of
	Selecting set of intents and based upon outcomes associated with the set of intents, the outcomes that are determined to reduce the priority value of the desire; 
	Hall discloses intelligent Agent and neural network engine to provide product/goal intersection outcome (para 0095) associated with user-stated goals or input/output mapping based on Persona-type attributes on Wants & Needs (para 0097) using feedback thereof to update (para 0102) the input/output correlation over Persona-type data.  Hence, outcomes mapping a goal or intents used as feedback toware modifying correlation between input/ouput on basis of user intents or goals is recognized.
	Use of machine learning or analytic model coupled to user interface as a balancing or compensating tool to derive recommendation for potential mitigation actions addressing strengths of team members in terms of employee passions, goals is shown in Shook related to progress of a task and update of member data (col. 26 li. 10-60; machine learning – col. 34 li. 45 to col. 35 li. 5) where the recommendations include, for instance, reducing resources for achieving a strength or or augmenting individual training to overcome a lack of strength or a fulfilling a personal goal (col 32 li. 10-18), the goals including progress set upon priorities (col. 35 li. 52 to col. 36 li. 3) or degree of engagement level to be consolidated via a achievement questionaire session.  Hence, use of analytic model to provide recommendation actions so as to mitigate personal members’ emotional or passions strengths driven by prioritized degree of engagement towards achieving a established goal is recognized. 
	Erhart discloses a contact center equipped with proactive capability for preventing effect of priorities in escalating contacts between service/product users and provisioning services, using a prediction tool to predict work-around, more amenable resources in analyzing traits of the customer the contact enviroment and the subject of concern (para 0009- 0010) – all as input (Fig. 3) into a prediction module - so that potential escalation caused by priorities can be mitigated or avoided, while satisfying the priorities (para 0031, 0034, 0046; Fig. 4), the escalation avoidance using prediction from suitability model or learning per a caller-agent pair ranking algorithm or neural netwodk algorithms (para 0032-0034); hence use of predictive algorthms or neural network models (via social interaction learning or resource recommendation) to attenuate effect of priorities via mitigating likelihood of escalation of contact or unsatisfied priorities between providers and consumers or personal traits thereof is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement neural network as means for implementing analytics or learning from input/output correlation over Persona-type data, so that selection of personal data set such as set including measure of intents, goals or desires or priority level can be trained into a predictive model  - as per Erhart neural network – where, based upon outcomes associated with the set of intents, the outcomes can be determined, analyzed, ranked or adjusted for effect of possibly reducing the priority value or level of a personal desire, or mitigating emotional strength caused by said priority – as per Shook’s analytic model; because
	persona-type of characteristics such as desire, goal can be represented by strengths such as excessive levels driven by emotional or passion components a magnitude of priority imparted to personal desires, intents or a goals, and impact caused by a unfulfilled priority or unsatisfied desire can generate ill-effect over smooth conduction of business or inter-group interactions; and by providing  tools or models with predictive capability in the likes of  machine learning or artificial analytics as set forth above, predicted human traits or quantifiable representation of such strength can be learned or classified in correlation with outcomes derived from the input made commensurate with a given persona-type passion, emotion, intent, desire or subjective leval of priority caused thereby; for insights or mapping to be derived in a measure so as to assuage excessive emotion/passion related strengths, averting potential social interactions, mitigating likelihood of escalating a negative inter-group, business contact, balancing needs versus provisioning, while achieving a certain level in accommodating demands of a priority level or goal requirements perceived by a individual or a team
	As per claim 2, Hall discloses system of claim 1, further comprising a memory subsystem, the memory subsystem storing at least one of: 
	the state (see Note2) associated with the digital persona; 
	the set of intents and the outcomes (see outcomes – para 0102, 0128, 0155) associated with the set of intents; 
	the one or more goals and the outcomes (para 0102; para 0128; para 0155 – see Note2) of the one or more goals; 
	data used to determine the priority value of the desire; 
	a plan including the set of plan elements (para 0106-0112) and data used to perform the set of plan elements; 
	data associated with the subject (my profile, my connections – Fig. 2B, 33F; user profile – Fig. 27; para 0045-0046); or 
	general or expert knowledge not specific to the subject. 
	As per claim 4, Hall discloses (system of claim 1), wherein the state associated with the digital persona includes at least one of an internal state of the digital persona (Senior living facilities, desire to age in place- para 0133) or an external state of an external environment of the digital persona (see claim 5). 
	As per claim 5, Hall discloses (system of claim 4), wherein the external state includes an external stimulus (untrustful responses to goal queries – para 0055; non-comittal response to level of importance – para 0059; Agent feedback, social postings from family and friends – para 0060-0061; user-interaction, selects criteria of interest, explicitly stating Level of Importance, option to save … or to cancel choices - para 0146; indicators – Fig. 6) detected by the sensory subsystem. 
	As per claim 6, Hall discloses (system of claim 4), wherein the set of plan elements includes at least one of: 
	an operator configured to change the internal state but not the external state; 
	an action for conveying a visual, audio, text, or electronic message (529 plan: What is it? Why did you list it for me? Who offers it? – Fig. 4A; Fig. 6) to the external environment of the digital persona; 
	a goal (user-selected goals – para 0072-0073; wants & needs, retirement, savings - Fig. 5A); or 
	a behavior including at least one of an operator, an action (see Fig. 4A-4B; Fig. 6), or a goal (see above). 
	As per claim 7, Hall discloses (system of claim 6), wherein each plan element in the action, goal, and behavior (refer to claim 6) is associated with at least one of: 
	a pre-condition to be met before performing the plan element (Formula intent: less important, more important, checking-for, responding-to one of the conditions above – Fig. 20; Formula intent: based on certain conditions being true – Fig. 22; para 0031); 
	a post-condition resultant from the performing the plan element; or 
	a condition (Fig. 16; all other conditions have been tested - Fig. 22 (cont.); satisfying a true condition of user-chosen geo-centricity – para 0049) to be maintained during the performing the plan element. 
	As per claims 8-9, Hall discloses (system of claim 1), wherein the intent subsystem includes a machine-learning model configured to select the subset of intents (refer to claim 1; persona-type machine-learning filters … deem irrelevant to the user … for degree of relevancyto the user – para 0149) based upon the outcomes (Fig. 25; refer to ML outcomes being addressed per rationale A in claim 1) associated with the set of intents and effects of the outcomes associated with the set of intents (refer to rationale A in claim 1) on the state (refer to claim 1 and Note2) of the digital persona;
	wherein each intent in the set of intents is associated (refer to rationale A in claim 1) with one or more outcomes. 
	As per claim 10, Hall discloses system of claim 1, wherein each goal of the one or more goals includes a method (refer to machine learning of claim 8; ontological encoding … selected intention .. the tool is aggregating & cross-validating … stated intentions, implicit clicks semantic equivalence of goals … is achived by classifying – para 0125; para 0091-0092; neural network engine - para 00105-0106; decision aid … user-chosen goals … user addes or edits each decision aid – para 0051; domain results are weighted based on … satisfying user-specific goals – para 0052) for achieving one or more outcomes (refer to claim 8). 
	As per claim 11, Hall discloses system of claim 1, wherein the planning subsystem is configured to determine data (Class, Intention, Attribute, sub-attribute - para 0065-0073; indicators of relevancy – Fig. 6; Fig. 4A, 5A; retirement funds & Plans – para 0081-0089 ) used to perform the set of plan elements.
	As per claim 12, Hall discloses a non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by one or more processors of a computing system, cause the one or more processors to perform operations including: 
	identifying a desire of a digital persona for a subject based upon a priority value of the desire determined using a state associated with the digital persona; 
	selecting, from a set of intents and based upon outcomes associated with the set of ‘intents, a subset of intents with outcomes that are determined to reduce the priority value of the desire; 	mapping the subset of intents to one or more goals with outcomes matching the outcomes of the subset of intents; 
	determining a set of plan elements for achieving the one or more goals; initiating or performing the set of plan elements; 
	receiving feedback; and updating the state associated with the digital persona. 
	( all of which being addressed in claim 1)
	As per claim 13, Hall discloses non-transitory computer-readable storage medium of claim 12, wherein determining the set of plan elements includes determining data (refer to claim 11) used to perform the set of plan elements. 
	As per claim 14, Hall discloses wherein the set of plan elements includes at least one of: an operator for changing an internal state but not an external state of the digital persona; an action for conveying a visual, audio, text, or electronic message to the external environment of the digital persona; a goal; or a behavior including at least one of an operator, an action, or a goal. 
	(refer to claim 6)
	As per claim 15, Hall discloses wherein each plan element in the action, goal, and behavior is associated with at least one of: 
	a pre-condition to be met before performing the plan element; a post-condition resultant from the performing the plan element; or a condition to be maintained during the performing the plan element. (refer to claim 7)
	As per claim 16, Hall discloses a computer system comprising: one or more processors; and a non-transitory computer readable storage medium containing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including: 
	identifying a desire of a digital persona for a subject based upon a priority value of the desire determined using a state associated with the digital persona; 
	selecting, from a set of intents and based upon outcomes associated with the set of intents, a subset of intents with outcomes that are determined to reduce the priority value of the desire; 	mapping the subset of intents to one or more goals with outcomes matching the outcomes of the subset of intents; 
	determining a set of plan elements for achieving the one or more goals; initiating or performing the set of plan elements; receiving feedback; and 
	updating the state associated with the digital persona. 
	( all of which being addressed in claim 1)
	As per claim 17, refer to claim 2.
	As per claim 18, refer to claim 6. 
	As per claim 19, refer to claim 7.
	As per claim 20, Hall discloses computer system of claim 16, wherein: 
	each intent in the set of intents is associated with one or more outcomes (refer to claim 9); and each goal of the one or more goals includes a method for achieving one or more outcomes (refer to claim 10).
Claims 3 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Hall et al, USPubN: 2014/0096035 (herein Hall) in view of Shook et al, USPN: 9,720,707 (herein Shook), and Erhart et al, USPubN: 2012/0020471 (herein Erhart) further in view of Lee et al, USPubN: 2019/0019509 (herein Lee) and Potratz et al, USPubN: 2017/0193450 (herein Potratz) 
	As per claim 3, Hall does not explicitly disclose system of claim 1, wherein the desire subsystem includes a set of functions configured to calculate priority values of a plurality of desires based upon the state associated with the digital persona.
	Potratz discloses personal priority represented by value or a quantitative level used with representing a employee or job seeker for whom a machine learning instance supports learning of parameters of a best maching profile with that of the employee profile (para 0089), where configuration for the matching algorithm includes generating a priority value as part of building attributes needed for the score computing algorithm in establishing the job seeker score (para 0090-0091); hence machine learning equipped with profile attribute building and generating a priority value for a person seeking a job is recognized.
	Lee also discloses a form of machine learning, AI recognition (para 0047) via a condition model having a module which, upon receiving hint from a user terminal connected to intelligent agent (Fig. 3-5) of a human recognition framework, generates or assigns a priority level to the received hint, as possible representation or weight of the context hint to arrange hint depending rules to the intelligent agent (para 0104-0105) based on which a intelligence server (Fig. 8) via a path planner module provides various form of recognition or types (para 0110-0112; Fig. 6) according to priority of a user hint, the recognition type including determining meaning of ba syntactic expression of natural language thereby to  derive intent  of the user (para 0115); hence generating quantitative weight of a personal hint in terms of priority value with which an intelligent service provides language, syntactic recognition and planner path rule in determining a user intent is recognized.
	Therefore, based on persona-type of attributes such as personal desires or goals to consider for implementing analytics model in Hall, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement preprocessing of personal profile or attributes in Hall so that as input into a machine learning or analytic, predictive model, personal characteristics or persona-type attributes can be converted into quantitative form such as a priority weight per Lee’s recognition AI, or a priority value as part of attributes building in Potratz’s machine learning to match a best job profile – in the sense that the recognition AI or machine learning algorithm operates as a set of functions configured to calculate priority values of a plurality of desires based upon the state associated with the digital persona; because
	Priority value given to a person attribute or profile characteristics of a persona can be implemented as numerical representation into programmatic format of a model algorithm such as a AI model or machine learning experiments, whereby derivation related to attributes such as personal desire, goal, intents or priority weight imparted to each – based on the model as set forth above in Potratz and Lee - can be correlated back to the intents-based training input set as significant learning feedback with best set of persona/profile parameters to balance out, offset or reduce discrepancies between input and output of the trained model, with such results as enabling the analytics model to mitigateh possible impact caused by a excessive emotional perception of a unsatisfied priority or unchecked goal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
March 25, 2022
	 

]